Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the application filed on 11/19/2020 with a priority date of 11/19/2019.
Claims 1-4 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claim 1-4 is method. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without providing a practical application or significantly more.
Step 2A: 
Prong 1:. The claims recite the abstract concepts:
Initializing affinity merits of said each pair to equal respective affinity levels, which is assigning values used in the recommending step. Detecting access of a user of an information dissemination network to a current source of information, which observing in any manner that a user is accessing information through any source. Recommending to the user a complementing source of information based on affinity merits corresponding to specific affinity levels of the current source to a set of sources of information, which is recommending a different source of information based on similarity or relevancy to the first piece of information. Detecting access transition of the user to a new source of information, which is observing the user accessed the second piece of information. Accumulating inter-source transition scores, which is gather data and incrementing a value indicating the user accessed the second source of information. Determining new affinity levels of the current source to the new source for each said affinity measure according to respective transition scores, and updating affinity merits for each said affinity measure according to said respective transition scores, which is updating values or score based on the gathered data. Dependent claims offer dividing the levels into bands and determining a ratio, dividing the levels into bands to increase scores and determine a ratio, and an interpolating function.
The limitation falls within “Certain Methods Of Organizing Human Activity” such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and as well as managing personal behavior or relationships or interactions between people social activities, teaching, and following rules or instructions) such as generating determining the similarity or compatibility of pairs of information based on a user accessing data. These concepts are also Mathematical Concepts including mathematical relationships, mathematical formulas or equations and mathematical calculations.
Prong 2: This judicial exception is not integrated into a practical application because the additional elements in claims are at best that the steps are “executing instructions causing a hardware processor to perform”, and possibly the use of computer, databases and networks for collecting, organizing and storing user activity. The computerized elements are recited at a high-level of generality (i.e., as a generic processor and memory performing a generic computer function of processing and storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f).
Simply put, an ordered combination of limitations that gather data then narrowly define a specific way of analyzing data via a generic processor to arrive at a recommendations and publish content does not amount to a practical applications. Further, detecting access is data gathering and updating is data outputting over a network, which have no effect on technology and do no more than generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. The ordered combination is a series of abstract concepts that See, Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. The ordered combination offers mere instructions to apply an exception using a generic computer component along with data gathering and outputting a result, which does not provide an inventive concept beyond the abstract concepts set forth in Prong 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Dong et al. (U.S. 2016/0012485; Hereafter: Dong).
As per Claim 1: Dong discloses the following limitations; 
1. A method of directing information access comprising: executing instructions causing a hardware processor to perform processes of:
acquiring inter-source affinity levels of a set of predefined affinity measures for each pair of sources of information of a set of sources of information; Examiner’s  note: Inter- is a prefix that means between two groups, such as a content group and advertisement group. See, “Each connection in the content-ad index is a pair of identifiers, with one content identifier and the other advertisement identifier. The degree of relevance of each advertisement to each content page may vary so that a relevant score may be used to specify the degree of relevance of each connection. For example, the pair (C-ID1, A-ID1) has a content-ad relevance score CA11-R. The pair (C-ID1, A-IDj) has a relevant score CA1j-R. The content-ad index 340 can be used in selecting advertisements relevant to a content page. For example, given a content page with a content identifier, advertisements relevant to the content page can be identified by selecting advertisements linked to the content identifier through the content-ad index 340. The most relevant advertisements may be selected based on the relevance score associated with the connections.” [0051].
initializing affinity merits of said each pair to equal respective affinity levels; See, “A C-A relevance score estimated based on two sets of features (one for the content page and one for the advertisement) can be computed using any models known in the art. Any model can be configured and stored in 1320 and used by the feature-based relevance identifier 1340. Exemplary models include a model using Euclidian distance between two feature sets or a 
detecting access of a user of an information dissemination network to a current source of information; See, “In an example of the first embodiment as depicted in FIG. 1, browsing context based advertisement selector 140 is deployed as a stand-alone service provider which can provide services to either content provider 160 or the search engine 130 via network 120. When a user e.g., 110-a, queries search engine 130 for a piece of information via network 120, search engine 130 may result in a search result including a link to a content page from a content source, e.g., 160-a of content provider 160. The content page 160-a may be associated with a web page on which both content and advertisement are to be displayed. When user 110-a clicks content page 160-a, a request for an advertisement to be inserted into the web page may be sent to the browsing context based advertisement selector 140.” [0044].
recommending to the user a complementing source of information based on affinity merits corresponding to specific affinity levels of the current source to a set of sources of information; See, “With the request, information about user 110-a, the content page, and/or the information about the machine via which the user is requesting to access the content page may be incorporated therewith. Upon receiving the request for selecting 
detecting access transition of the user to a new source of information; Examiner’s note Based on the applicant’s specification a transition is accessing two articles. For example, the user access the content and preforms an action related to accessing that associated with the advertising content. See, “FIG. 6 depicts examples of browsing context information, according to an embodiment of the present teaching. Browsing context information 600 includes, but is not limited to, keywords (610) extracted from content pages visited by a user, actions of the user (630) performed on the content pages visited, tags and/or categories (620) of content pages visited by the user, dwell time of the user (640) associated with content pages and/or advertisements, etc. FIG. 7 illustrates some examples of actions 630 taken by the user on the content pages visited and/or advertisement viewed, which may include positive actions 710 as well as negative actions 720. Positive actions 710 include, for example, downloading, sharing, printing, emailing, positive commenting, and so forth. Negative actions 720 include, for example, bouncing, de-selecting, negative 
accumulating inter-source transition scores; See, “As can be seen, information about the browsing context is gathered dynamically and continuously, such information is used to dynamically update the user profiles and content profiles. In consequence, the user-ad index and the content-ad index are also updated dynamically to reflect the refined estimate of association between users and advertisement as well as between content and advertisements. For example, each time when a user views a content page and interacts with an advertisement displayed along with the content page, user activities and the browsing context are observed and used information available in the user-ad to update user profiles and content profiles. The updated content and user profiles then cause the user-ad index and content-ad index to be updated accordingly. With such dynamically adjusted profiles and indices, an advertisement given a particularly content page to be presented to a specific user can be selected using the updated user-ad index and content-ad index to maximize the relevance between the selected advertisement, the content page in which the selected advertisement is to be inserted, and the user to whom the content page with the selected advertisement is to be presented.” [0066].
determining new affinity levels of the current source to the new source for each said affinity measure according to respective transition scores; and See, “MDCIC 310 operates to construct the content-ad index 340 and user-ad index 330 and continuously update them based on information dynamically collected. FIG. 4 depicts an exemplary high level system diagram of MDCIC 310, according to an embodiment of the present teaching. In one embodiment, the MDCIC 310 comprises a user-ad index generator 450 responsible for generating the user-ad index 330 and content-ad index generator 460 responsible for 
updating affinity merits for each said affinity measure according to said respective transition scores. See, “In some embodiments, a relevance score can be estimated by computing the cosine between the advertisement feature vector and the content feature vector. In other embodiments, machine learning can be deployed to learn a model for computing the relevance score. For example, based on past data, a learning algorithm, such as logistic regression or neural networks, may be used for learning a model to be used to compute relevance scores. In such embodiments, the computed C-A relevance scores can be adaptively enhanced based on data continuously gathered. For example, after a relevance score is computed and stored, e.g., CA2i-R, when more information, e.g., related to the browsing context of the corresponding content page (2.sup.nd content page) with the corresponding advertisement displayed therein (the ith advertisement), is available, the additional information may be used to update the content profile which then causes the relevance score CA2i-R being updated based on the updated content profile” [0081].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Li et al. (U.S. 2011/0196733; Hereafter: Li).
Based on the applicant’s specification the levels bands are just different value or features that are being measured, which are used to arrive at a total transition score, such as vectors being used to arrive at a score. Dong discloses content features and advertisement features, which include browsing context related to the user visits. See, [0059, 0062, 0066].  At [0075-0077] Dong also discloses user context features that include a user observed behavior with the ad-content pairs. At [0079-0081] Dong discloses the behavior is used to update the relevance score for the ad-content pairs using machine learning and vectors representing feature sets. The applicant’s specification describes a compliance ratio and an article-transition compliance ratio, which appear to be either the same thing or closely related. Thus, a transition is a user accesses information and compliance is interpreted as the user is complying by accesses information. Examiner, respectfully asserts the under BRI a click is a measure of the user complying with an advertisement and transition to whatever content the click triggers. Dong discloses measuring relevance between pairs of ads and content based on user actions that include clicking on advertising. Dong disclose multi-dimensional feature vectors and the applicant’s specification also discloses feature vectors, but the applicant does not describes the steps in claims 2-4 in 

As per Claim 2: Dong in view of Li discloses the following limitations; 
2. The method of claim 1 further comprising: 
Dong does not disclose dividing the inter-source affinity levels corresponding to each affinity measure of the set of affinity measures into a respective number of affinity-level bands; 
However, Li discloses arranging measures of a set of measure in to level of granularity, which are interpreted as bands. See, “FIG. 4 is a block diagram illustrating levels of granularity for a page-ad pair 400. Page-ad pair 400 may include a webpage 402 and an advertisement 404, each of which may have a hierarchy based on space and time. In one example, webpage and advertisement pair 402-404 may have five separate aggregations, identified in FIG. 4 as 1-5.” [0071]. See, “As noted, advertising system 200 may maintain historical statistics of impressions, clicks, and ratios for each page-ad pair at various levels of granularity. Advertising system 200 may update these statistics everyday with a decay function to combine the daily counts with previous ones with a one parameter exponential smooth formula. If advertising system 200 determines that an impression of a particular aggregation is less than a predetermined threshold, advertising system 200 may consider that impression too sparse and ignore that impression.” [0080].
 grouping said inter-source transition scores according to respective affinity-level bands; and 
However, Li discloses grouping CTR rates in respective granularity levels. See, “Advertising system 200 may predict a probability of click (CTR) using as features the historical impressions, clicks, and CTR of aggregations at multiple resolutions. The click feedback scores (nCTR scores) may reflect a gathering of statistics from cross product of attributes in publisher, advertiser, user and accumulate historical impression and click statistics at various levels of granularity, such as by using 100% of daily traffic. Under the nCTR model, advertising system 200 may use aggregate click and impression statistics for page-ad pairs as predictors of click propensity. Advertising system 200 may combine nCTR model prediction with ad-ranking models to optimize click-through rate predictions. The nCTR may adapt ad-ranking models dynamically. In addition, the multi-resolution aggregations of the nCTR model may capture high and low traffic patterns and use immediate click feedback and frequent statistical updates to optimize click-through rate prediction” [0081].
Dong does not disclose determining an affinity merit corresponding to each affinity-level band as a ratio of a respective transition score to total transition score. 
However, Li discloses a CTR ratio. See, “In general, click-through rate (CTR) is a way of measuring the success of an online advertising campaign using the ratio between numbers of clicks and impressions. An advertising system may obtain a CTR by dividing the number of users who clicked on an advertisement on a webpage by the number of times the advertising system delivered the advertisement to webpages (e.g., the number of impressions). For example, if an advertising system delivered a banner advertisement one-hundred times to 
Therefore, from the teaching of Li, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the pairwise scoring of the compatibility between to pieces of content, as disclosed by Dong, to arrange data and determine ratios, as taught by Li, for the purpose of displaying ads that are relevant to the user, in the context of the page, so that a satisfied user clicks on the ad, thereby generating revenue for the webpage owner and the advertising network. [0006].

As per Claim 3: Dong in view of Li discloses the following limitations; 
3. The method of claim 1 further comprising: 
Dong does not disclose dividing the inter-source affinity levels corresponding to each affinity measure of the set of affinity measures into a respective number of affinity-level bands; and
However, Li discloses arranging measures of a set of measure in to level of granularity, which are interpreted as bands. See, “FIG. 4 is a block diagram illustrating levels of granularity for a page-ad pair 400. Page-ad pair 400 may include a webpage 402 and an advertisement 404, each of which may have a hierarchy based on space and time. In one 
for each affinity measure and a respective affinity-level band: 
Dong does not disclose increasing a recommendation score; 
However, Li discloses increasing a score. See, “The advertising system may deem as a page-ad pair a single advertisement impressed onto a webpage. For each pair of webpage and ad, the advertising system may use the click-through rate (CTR) to compute a click feedback score (nCTR score). The advertising system may base the nCTR score on historical impression and click-through statistics at different levels of granularity or subdivisions of the system. For a given webpage, the advertising system may rank the advertisements according to their nCTR scores and then display at least some of the high nCTR ranked (higher performance) advertisements.” [0033].
Dong does not disclose increasing a compliance score subject to a determination that the new source is the recommended source; 
However, Li discloses increasing another score for the recommended source. See, “FIG. 7 is an example plot 700 of tan h function C.sub.1=tan h(imp/b) with the hyperbolic angle imp/b on the x-axis and the confidence value C.sub.1 on the y-axis. Here, when the average 
Dong does not disclose determining an affinity merit as a ratio of a respective compliance score to a respective recommendation score. See, “X” [00XX].
However, Li discloses a CTR ratio. See, “In general, click-through rate (CTR) is a way of measuring the success of an online advertising campaign using the ratio between numbers of clicks and impressions. An advertising system may obtain a CTR by dividing the number of users who clicked on an advertisement on a webpage by the number of times the advertising system delivered the advertisement to webpages (e.g., the number of impressions). For example, if an advertising system delivered a banner advertisement one-hundred times to various webpages ("made one-hundred impressions") and one person depressed a button on a computer mouse to select the advertisement (one click recorded), then a resulting CTR would be one-percent (( 1/100)*100%).” [0032]. See, “See, “FIG. 4 is a block diagram illustrating levels of granularity for a page-ad pair 400. Page-ad pair 400 may include a webpage 402 and an advertisement 404, each of which may have a hierarchy based on space and time. In one example, webpage and advertisement pair 402-404 may have five separate aggregations, identified in FIG. 4 as 1-5.” [0071].” [0080].
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Li further in view of Henkin et al. (U.S. 2010/0138452; Hereafter: Henkin).
As per Claim 4: Dong in view of Li and Henkin discloses the following limitations; 
4. The method of claim 2 further comprising: 
Dong in view of Li discloses determining, for each affinity measure, an {interpolating function} function for determining an affinity merit corresponding to an arbitrary affinity level, said {interpolating function} based on affinity merits corresponding to affinity-level bands; and determining said affinity merit corresponding to said specific affinity levels according to the {interpolating function}. 
The cited sections of Dong in view of Li in claim 1 and claim 2 are combined to disclose scores for relevancy between ad-content pairs and the concept of arranging data in bands. Li discloses normalizing data, which is one feature of the interpolation describe in the applicant’s specification but neither reference discloses interpolation. See Li, “After advertising system 200 determines at processing block 610 a confidence value (C.sub.1 or C.sub.2) for each advertisement within promotion set 310, method 600 may determine a probability value for each advertisement at processing block 620. Advertising system 200 
However, Henkin discloses an interpolated back-off estimate and an example of the function being used score pairs of content based on CTR. See, “According to specific embodiments, at least some on-line contextual advertising technique(s) described herein may be configured or designed to dynamically and automatically implement self-improvements, reconfigurations, and/or modifications made by reacting to the performance as measured in careful experiments. It may be appreciated that various operations may be performed for adapting or modifying a conventional context-based advertising systems to include additional features such as those described or referenced herein. Examples of such operations may include, but are not limited to, one or more of the following (or combination thereof): [0277] Create training and testing data sets to be used for the training and evaluation of click through rate (CTR) estimation systems. [0278] Create a small testing data set containing human annotations for the relevance estimation task, so that one can compare the performance of an existing relevance system to a simple baseline which compares feature vectors. [0279] Develop and test a simple CTR estimation system based on the interpolated back-off counts with only a few buckets. Learn the mixing weights for use with Expectation Maximization (EM) algorithms, and tune the strength of the prior .beta. by manual and/or automated processes. [0280] Build an ad selection and layout system. [0281] Exploration system doing random selection of ads that aren't being displayed. Integrate it into the ad selection system. [0282] Use feature-based and topic-based relevance estimation systems 
Therefore, from the teaching of Henkin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the pairwise scoring of the compatibility between to pieces of content, as disclosed by Dong in view of Li, to use an interpolation function, as taught by Henkin, for the purpose of generating relevance information relating to relevance criteria between a specified page or document and at least one specified ad. [0008].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688